Moore, Associate Justice.
The indictment charges the defendant with receiving stolen goods.
While it is unnecessary, in an indictment for this offense, to name the original thief by whom, the goods were stolen, or to allege the time and place of the original larceny, it is essential to state, if known, the name of the owner of the goods. (2 Bishop’s Cr. Prac., sec. 928.)
The person from whom they were received must also be alleged in. the indictment. (The State v. Juro, 13 Ind., 338; The State v. Beaty, Phill., 52.)
Li both of these essential particulars the indictment is defective. The exceptions to it were therefore properly sustained.
The judgment is affirmed.
Aeeirmed.